24 F.3d 243NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Darius J. WHITSON, Sr., Appellant,v.PET, INCORPORATED;  United Food and Commercial Workers,Local Union 655, Appellees.
No. 93-3730.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 13, 1994.Filed:  May 25, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Darius J. Whitson, Sr., appeals the district court's1 dismissal of his complaint related to his discharge from employment.  Having carefully reviewed the record, we conclude the district court correctly dismissed the complaint.  See 8th Cir.  R. 47B. We also dismiss Whitson's post-appeal motions for joinder of parties, discovery of assets, and discipline of opposing counsel, as well as the motion to strike appellees' briefs.



1
 The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri